Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Joel David Neely, Appellant                           Appeal from the 115th District Court of
                                                      Marion County, Texas (Tr. Ct. No. F
No. 06-21-00113-CR        v.                          15261). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                          and Justice Carter* participating. *Justice
                                                      Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Joel David Neely, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 12, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk